Exhibit 10.4

 



EXECUTION VERSION





 

THIS SUBORDINATED NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE
SUBORDINATED IN THE MANNER AND TO THE EXTENT SET FORTH HEREIN, AND EACH HOLDER
OF THIS NOTE, BY ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE
PROVISIONS HEREOF.

 

SUBORDINATED DELAYED DRAW NOTE

 

May 16, 2019

 

FOR VALUE RECEIVED, LIBERTY TAX, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay to Vintage Capital Management LLC or its assigns (the
“Lender”), the aggregate unpaid principal amount of all loans made by the Lender
to the Borrower pursuant to the terms and conditions of this Subordinated Note
(this “Note”), together with interest on the unpaid principal balance at the
rate and on the terms provided in this Note, on the Maturity Date (as defined
below), as such Maturity Date may be extended in accordance with the terms
hereof, subject to the restrictions on payment set forth herein. The Lender
agrees to make one or more loans (but not more than three loans) evidenced by
this Note on or after the date hereof and at any time prior to the Maturity
Date, as defined below, provided that the aggregate amount of loans made
hereunder (excluding interest and fees added to the principal amount of such
loans) shall not exceed $10,000,000 (the “Commitment Amount”). Loans shall be
made by notice by the Borrower to the Lender at the address set forth below
(which, if by facsimile or email, shall be followed by written notice) at least
three business days prior to the requested date of disbursement thereof, which
notice shall specify the date and amount of each such loan and instructions for
disbursement of such loan, but no loan may be requested or made hereunder unless
at the time of such request there are no undrawn commitments to lend under the
Credit Agreement (as defined below). The Lender will make the loans so requested
on the date indicated, so long as (a) no Event of Default shall have occurred
and be continuing on such date and (b) after giving effect to such loan, the
aggregate amount of loans made hereunder and not repaid (excluding interest and
fees paid in kind) does not exceed the Commitment Amount. The proceeds of the
loans evidenced by this Note shall be used by the Borrower to fund working
capital and for other general corporate purposes of the Borrower and its
subsidiaries. Interest shall accrue on the unpaid principal amount of this Note
outstanding from time to time from and including the date hereof until the date
paid in full at a rate per annum equal to the Adjusted LIBOR Rate (as defined in
the Credit Agreement) for an Interest Period of one month plus 4.00%; provided
that, in the event that the Adjusted LIBOR Rate is unavailable for any reason,
interest shall accrue a rate per annum equal to the Alternate Base Rate plus
2.00%. Interest shall be due and payable in kind monthly on the last day of each
month (each an “Interest Payment Date”) after the date hereof, commencing on the
Interest Payment Date immediately succeeding the date of the first advance
hereunder until the principal hereof shall have been paid in full in cash
(whether at maturity or at a date fixed for prepayment or by declaration or
otherwise). For the avoidance of doubt, on each Interest Payment Date, accrued
interest with respect to the unpaid principal amount of this Note outstanding
shall, in lieu of being paid in cash or any other form of consideration, be paid
in kind by being added to the outstanding principal balance of this Note, and
such amount shall thereafter bear interest in the same manner as the remaining
unpaid principal amount of this Note outstanding. Interest shall be computed on
the basis of the actual number of days elapsed over a year consisting of 360
days. For the purposes hereof, the “Maturity Date” means August 31, 2020,
provided that if the maturity date for the loans and commitments under the
Credit Agreement is extended (including by means of a refinancing or replacement
of the Credit Agreement), the Maturity Date shall automatically and without
further act by any person be extended so that the Maturity Date is the date 91
days after the latest maturity date for the loans and commitments under the
Credit Agreement.

 



 

 

 

The Borrower shall pay to the Lender a commitment fee from time to time, which
shall accrue at a rate per annum equal to 0.50% and shall be payable on the
average daily amount in each month by which the Commitment Amount exceeds the
aggregate amount of loans made hereunder and not repaid. The commitment fee
shall be paid in kind quarterly on the last day of each quarter after the date
hereof, commencing with the last business day of the month ending after the date
hereof and continuing until the principal amount hereof shall have been paid in
full and in cash and the commitment hereunder terminated, and shall be added to
the principal amount hereof. For the avoidance of doubt, on each such date,
accrued commitment fees shall, in lieu of being paid in cash or in any other
form of consideration, be paid in kind by being added to the outstanding
principal amount of this Note, and such amount shall thereafter bear interest in
the same manner as the remaining unpaid principal amount of this Note
outstanding. Such commitment fees shall be computed on the basis of the actual
number of days elapsed over a year consisting of 360 days.

 

The entire principal amount of this Note, together with all accrued and unpaid
interest thereon and all other sums evidenced by this Note, shall be due and
payable on the Maturity Date.

 

Reference is hereby made to that certain Credit Agreement, dated as of May 16,
2019, among the Borrower, as borrower, the lenders party thereto and Citizens
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) (together with any replacement, refinancing or other successor or
substitution for all or any of the indebtedness and commitments thereunder, as
any of the foregoing may be amended, supplemented or otherwise modified, the
“Credit Agreement”). Unless otherwise stated, capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

Notwithstanding anything to the contrary contained in this Note, all
indebtedness under, and the payment of any and all interest, fees and other
amounts due under, this Note (collectively, the “Note Obligations”) shall be
subordinate and subject in right and time of payment, to the extent and in the
manner hereinafter set forth, to all Secured Obligations (hereinafter, the
“Senior Indebtedness”), and the Borrower hereby agrees that it shall not make,
and by accepting this Note, the Lender acknowledges and agrees that it will not
accept, any payment or distribution under this Note until (a) all Commitments
have been terminated, (b) no Letters of Credit are outstanding (or if Letters of
Credit remain outstanding, the same are Backstopped), and (c) the Loans, L/C
Obligations (other than with respect to the undrawn portion of outstanding
Letters of Credit), together with all interest and fees related thereto and
other Loan Document Obligations (other than unasserted contingent
indemnification and unasserted expense reimbursement obligations in each case
not yet due and payable), have been indefeasibly paid in full in cash, and (c)
the Lender shall have confirmation of the satisfaction of the foregoing clauses
(a) and (b) duly executed by the Administrative Agent (the satisfaction of the
foregoing subclauses (a), (b) and (c) being hereinafter collectively referred to
as “Paid in Full” and “Payment in Full” shall have a correlative meaning), other
than any payment under this Note that consists solely of payments of interest
which are payable in kind on a non-accelerated basis in accordance with the
terms hereof.

 

By accepting this Note, the Lender agrees that:

 

(i)                 in the event any payment or distribution is collected or
received by the Lender with respect to this Note and such collection or receipt
is not expressly permitted under (x) the terms of this Note, or (y) the Credit
Agreement, the Lender shall at all times prior to the Payment in Full of the
Senior Indebtedness, forthwith deliver the same to the Administrative Agent, to
be applied to the Senior Indebtedness, in precisely the form received (except
for the endorsement or the assignment of the Lender where necessary) and, until
so delivered, the same shall be held in trust by the Lender as the property of
the Administrative Agent and the other Secured Parties (the Administrative Agent
and the Secured Parties, each a “Senior Party” and collectively, the “Senior
Parties”), and any payments or property so received by the Administrative Agent
shall be applied to the Senior Indebtedness in accordance with the terms
thereof; and

 



2

 

 

(ii)               (A) until the Senior Indebtedness has been Paid In Full, the
Lender shall not accept any Lien or other credit support, including any
Guarantee, securing or Guaranteeing the obligations of the Borrower hereunder,
(B) any Liens of the Lender in the Collateral or any Guarantee made and accepted
in violation of the foregoing clause (A) shall be and hereby are subordinated
for all purposes and in all respects to the Liens and security interests of the
Administrative Agent on behalf of the Secured Parties in the Collateral securing
the Senior Indebtedness, regardless of the time, manner or order of perfection
of any such Liens and security interests, (C) the Lender will not at any time
contest the amount, validity, perfection, priority or enforceability of the
Senior Indebtedness, the Loan Documents, or the Liens and security interests of
the Senior Parties in the Collateral, and (D) if the Lender (or any of its
agents or representatives) obtains any Liens in the Collateral or any other
assets of the Borrower, or if any such Guarantee is made at any time prior to
the Payment in Full of the Senior Indebtedness, the Lender shall (or shall cause
such agent or representative) to promptly execute and deliver to the
Administrative Agent such termination statements and releases as the
Administrative Agent shall request to effect the release of the Liens of the
Lender in such Collateral or other assets or such Guarantee, as the case may be.

 

By accepting this Note the Lender further agrees that:

 

(a)       The subordination provisions of this Note shall be applicable both
before and after the commencement, whether voluntary or involuntary, of any
Insolvency Proceeding (as hereinafter defined), and all references herein to the
Borrower shall be deemed to apply to the Borrower as a debtor-in-possession and
to any trustee in bankruptcy for the estate of the Borrower. Furthermore, the
subordinations contained herein shall apply notwithstanding the fact that all or
any part of Senior Indebtedness or any claim for or with respect to any Senior
Party is subordinated, avoided or disallowed, in whole or in part, in any
Insolvency Proceeding or other applicable federal, state or foreign law. Without
limiting the foregoing, the Lender expressly covenants and agrees that the
subordination provisions of this Note are enforceable under applicable
bankruptcy law and should be enforced under Section 510(a) of the Bankruptcy
Code (as hereinafter defined).

 

(b)       The Lender shall not make any election, give any consent, file any
motion or take any other action (including, without limitation, any action under
Section 105 of the Bankruptcy Code) with respect to the obligations hereunder in
any case by or against the Borrower or any of its subsidiaries in any Insolvency
Proceeding at any time prior to the Payment in Full of the Senior Indebtedness
without the prior written consent of the Administrative Agent. With respect to
claims arising from the obligations hereunder, the Lender hereby appoints the
Administrative Agent as its agent, and grants to the Administrative Agent an
irrevocable power of attorney coupled with an interest, and its proxy, for the
purpose of exercising any and all rights and taking any and all actions
available to the Lender in connection with any case by or against any Loan Party
in any Insolvency Proceeding, including without limitation, the right to vote to
propose a plan, to accept or reject a plan, to file a claim, to make any
election under Section 1111(b) of the Bankruptcy Code and to file a motion to
obtain relief from or to modify the automatic stay. The Lender hereby agrees
that, upon the request of the Administrative Agent, the Lender shall do,
execute, acknowledge and deliver to the Administrative Agent all and every such
further acts, deeds, conveyances and instruments as the Administrative Agents
may request for the better assuring and evidencing of the foregoing appointment
and grant.

 

(c)       In the event of an Insolvency Proceeding, all Senior Indebtedness
shall first be Paid in Full in cash before any payment or distribution (whether
made in cash, in kind, in securities or other property) of or with respect to
this Note shall be made, received, accepted, or retained. In the event of any
Insolvency Proceeding, any payment or distribution in any such Insolvency
Proceeding of any kind or character, whether in cash, securities, or other
property that would otherwise (but for the provisions hereof) be payable or
deliverable in respect hereof shall be paid or delivered by the person making
such distribution or payment, whether a trustee in bankruptcy, receiver,
assignee for the benefit of creditors, liquidating trustee or agent, or
otherwise, at all times prior to the Payment in Full of the Senior Indebtedness
directly to the Administrative Agent for application in payment of the Senior
Indebtedness, to the extent necessary to pay in full all Senior Indebtedness
then remaining unpaid.

 



3

 

 

(d)       To the extent any transfer, payment or distribution of assets with
respect to Senior Indebtedness (whether in cash, property or securities and
whether by or on behalf of the Borrower, any other Loan Party, or any subsidiary
of the foregoing, as proceeds of security or enforcement of any right of setoff
or otherwise) is declared to be fraudulent or preferential, set aside or
required to be paid to or on behalf of the Borrower, any other Loan Party, or
any subsidiary of the foregoing, the estate in bankruptcy thereof, any third
party, or a trustee, receiver or other similar party under any bankruptcy,
insolvency, receivership or similar law, then if such payment is recovered by or
on behalf of, or paid over to or on behalf of, the Borrower or any other Loan
Party, the estate in bankruptcy thereof, any third party, or such trustee,
receiver or other similar party, the Senior Indebtedness or part thereof
originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment or distribution had not occurred, and the
subordination terms and provisions contained herein shall be reinstated and
apply with respect to such transfer, payment or distribution. Neither the
Administrative Agent nor any other holder of Senior Indebtedness shall be
required to contest any such declaration or obligation to return such payment or
distribution.

 

(e)       For purposes hereof:

 

“Bankruptcy Code” means Title 11 of the United State Code or any similar federal
or state law for the relief of debtors.

 

“Insolvency Proceeding” means any proceeding, whether voluntary or involuntary,
under the Bankruptcy Code, or any other bankruptcy, insolvency, liquidation,
reorganization, composition, extension, arrangement, adjustment or other similar
proceeding by, against or concerning the Borrower or any subsidiary thereof, any
action for the winding-up or dissolution of the Borrower or any subsidiary
thereof, any proceeding (judicial or otherwise) concerning the application of
the assets of Borrower or any subsidiary thereof for the benefit of its or their
respective creditors, the appointment of or any proceeding seeking the
appointment of a trustee, receiver or other similar custodian for all or any
substantial part of the assets of the Borrower or any subsidiary thereof, a
general assignment for the benefit of creditors or any proceeding or action
seeking the marshaling of the assets and liabilities of Borrower or any
subsidiary thereof, or any other action concerning the adjustment of the debts
of Borrower or any subsidiary thereof or the cessation of business by Borrower
or any subsidiary thereof, in each case under any applicable domestic or foreign
federal state or law. For the purposes hereof, an “Insolvency Proceeding” shall
also include the taking, seeking or approving of any action in any proceeding
described in the foregoing sentence by, against or concerning any other person
that could affect the Borrower, any subsidiary thereof or the Senior
Indebtedness.

 

The Lender agrees, by its acceptance hereof, that so long as the Senior
Indebtedness have not been indefeasibly Paid in Full, the Lender shall execute,
acknowledge and deliver, upon the Administrative Agent’s reasonable demand, at
any time or from time to time, any and all further subordinations, agreements or
other instruments in recordable form as the Administrative Agent may reasonably
require for carrying out the purpose and intent of the covenants contained
herein.

 

In addition, by accepting this Note, the Lender agrees that, notwithstanding
anything to the contrary herein, it shall not be entitled to commence or take
any Enforcement Action pursuant to this Note unless and until the Senior
Indebtedness shall have been Paid in Full. “Enforcement Action” means (a) to
take from or for the account of the Borrower, any other guarantor or any other
Person on account of the obligations hereunder (other than the acceptance of
payments in kind expressly permitted hereby), by set-off, recoupment or in any
other manner, the whole or any part of any moneys that may now or hereafter be
owing by the Borrower or any such other guarantor or other Person with respect
to the obligations hereunder, (b) to demand payment of, to sue for payment of,
or to initiate or participate with others in any suit, action or proceeding
against the Borrower or any such guarantor or other Person to (i) enforce
payment of or to collect the whole or any part of the obligations hereunder or
(ii) commence judicial enforcement of any of the rights and remedies under this
Note or applicable law with respect to the obligations hereunder, (c) to
accelerate the obligations hereunder, (d) to exercise any put option or to cause
the Borrower or any such guarantor or other Person to honor any redemption or
mandatory prepayment obligation under this Note, (e) to take any action under
the provisions of any state or federal law, including, without limitation, the
Uniform Commercial Code, or under any contract or agreement, to enforce,
foreclose upon, take possession of or sell any property or assets of the
Borrower or any such guarantor or other Person, (f) the commencement of any
Insolvency Proceeding by or against the Borrower or any guarantor or other
Person in connection with or relating to or involving any of the obligations
hereunder or any assets of the Borrower or any such guarantor or other Person,
or (g) to exercise in any other manner any remedies with respect to all or any
portion of the indebtedness and obligations hereunder available to the Lender at
law, in equity, pursuant to judicial proceeding or otherwise; provided that the
term “Enforcement Action” shall not include (i) legal action to prevent the
expiration of any applicable statute of limitation or similar restriction on
claims, (ii) the filing of responsive or defensive pleadings in opposition to
any motion, claim adversary proceeding or other pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Lender,
(iii) any non-judicial procedural actions that may be required solely as a
precondition to acceleration or to preserve rights (such as giving a notice of
default or notice of reservation of rights (including a reservation of
acceleration rights subject to the terms of this Agreement)), or (iv) upon the
occurrence and during the continuance of an event of default hereunder, the
delivery to the Borrower of a notice of acceleration; provided that any such
acceleration other than an automatic acceleration upon an Event of Default
described in clause (b) or (c) of the definition thereof is, by its express
terms, not effective until the Payment in Full and in cash of the Senior
Indebtedness.

 



4

 

 

By its acceptance hereof, the Lender agrees that the Senior Parties may, without
affecting the subordination of the obligations hereunder, (1) release or
compromise any obligation in the Loan Documents, (2) release its liens on, or
surrender, release or permit any substitution or exchange of, all or any part of
any properties securing repayment of the Loan Documents, (3) retain or obtain a
Lien on any property to further secure payment of the Senior Indebtedness, or
(4) amend or modify, or supplement or otherwise issue or extend additional
Indebtedness under the Loan Documents, including without limitation, amendments
and modifications that increase the amount of the Senior Indebtedness
thereunder. No Senior Party shall be obligated to give the Lender notices of, or
to obtain the consent of the Lender with respect to, any amendment, restatement,
waiver, deferral, extension, consolidation, supplement or other modification to
or under any of the Loan Documents.

 

To the fullest extent permitted by Law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of the Lender or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. The Borrower, and by accepting this Note, the Lender, each hereby agree
that the subordination of this Note is for the benefit of the Senior Parties and
that the Administrative Agent may, on behalf of itself and the other Senior
Parties, proceed to enforce the subordination provisions herein.

 

Nothing contained in the subordination provisions set forth herein is intended
to or will impair, as between the Borrower and the Lender, the obligations of
the Borrower, which are absolute and unconditional, to pay to the Lender the
principal of and interest, if any, on this Note as and when due and payable in
accordance with its terms, or is intended to or will affect the relative rights
of the Lender and other creditors of the Borrower other than the holders of
Senior Indebtedness.

 



5

 

 

The subordination effected hereby shall automatically survive any sale,
assignment, pledge, disposition or other transfer of all or any portion of the
loans evidenced by this Note without any further action required on the part of
any party, and the terms of this Note shall be binding upon the successors and
assigns of the Lender.

 

The Borrower and, by accepting this Note, the Lender, each waive: (a)
presentment, demand, protest, notice of protest, notice of default or dishonor,
notice of payment or nonpayment and any and all or other notices and demands of
any kind in connection with any and all agreements, documents or instruments
evidencing or securing all or any portion of the Senior Indebtedness; (b) notice
of the acceptance; (c) notice of any other action taken by any Senior Party in
connection with the Senior Indebtedness in reliance on this Note; and (d) except
as may be otherwise specifically provided in this Note, all other demands and
notices of every kind in connection with this Note and the Senior Indebtedness.

 

In the case of the happening of any of the following events and the continuance
thereof beyond the applicable period of grace, if any (each, an “Event of
Default”):

 

(a)       default shall be made in the payment of any interest on, principal of
or any other amount due pursuant to this Note on the Maturity Date; or

 

(b)       an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; or

 

(c)       the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(b) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or for
a substantial part of its assets, (iv) file an answer admitting the allegations
of a petition filed against it in any such proceeding, (v) admit in writing its
inability to pay its debts as they come due or make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (b) or (c) above), and at any time thereafter during the
continuance of such event, but subject to the provisions hereof, the Lender may,
by notice to the Borrower, declare this Note to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
this Note so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (b) or (c)
above, the principal of this Note then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 



6

 

 

The Borrower and, by accepting this Note, the Lender, each acknowledge and agree
that (i) the Senior Parties have relied upon the subordination terms and
provisions set forth herein for purposes of making, continuing to make, and/or
continuing to hold loans and other financial accommodations to, the Borrower and
certain of its subsidiaries, (ii) this Note may not be amended, restated,
amended and restated, supplemented, novated, waived or otherwise modified in any
manner at any time prior to the Payment in Full of the Senior Indebtedness,
without the prior written consent of the Administrative Agent and (iii) the
Administrative Agent and the other Senior Parties are, and are intended to be,
third party beneficiaries of, and the Administrative Agent, on behalf of itself
and the other Senior Parties is, and is intended to be, entitled to enforce, in
each case, the subordination terms and provisions hereof, including without
limitation, the terms of this paragraph. The Borrower further acknowledges and
agrees that, as between the Borrower and each Senior Party, with respect to the
subordination terms and provisions set forth herein and the rights of the Senior
Parties hereunder, this Note shall constitute a Loan Document and be subject to
the terms and provisions set forth therein, including, without limitation,
indemnity and expense reimbursement provisions.

 

Whenever in this Note any party hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party. The Borrower shall
not have the right to assign its rights or obligations hereunder or any interest
herein (and any such attempted assignment shall be void). No failure or delay of
the Lender in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. Subject to the immediately preceding paragraph, neither this
Note nor any provision hereof may be waived, amended or modified, nor shall any
departure therefrom be consented to, except pursuant to a written agreement
entered into between the Borrower and the Lender with respect to which such
waiver, amendment, modification or consent is to apply.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

The Borrower, and by accepting this Note, the Lender, hereby irrevocably and
unconditionally submit, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan of the City of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Note, or for recognition or enforcement of any judgment, and
the Lender hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable Law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable law, in such Federal court. The Borrower, and by
accepting this Note, the Lender, agree that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Nothing in this
Note shall affect any right that the Lender may otherwise have to bring any
action or proceeding relating to this Note against the Borrower, or any of its
property, in the courts of any jurisdiction.

 

The Borrower, and by accepting this Note, the Lender, hereby irrevocably and
unconditionally waive, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Note in any
court referred to in the preceding paragraph hereof. The Borrower, and by
accepting this Note, the Lender, hereby irrevocably waive, to the fullest extent
permitted by applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

The Borrower, and by accepting this Note, the Lender, irrevocably consent to
service of process in any matter regarding this Note in any manner permitted by
Law.

 



7

 

 

THE BORROWER, AND BY ACCEPTING THIS NOTE, THE LENDER, EACH HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH OR OTHERWISE RELATED TO THIS NOTE.
THE BORROWER, AND BY ACCEPTING THIS NOTE, THE LENDER, EACH HEREBY (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ACCEPT THIS NOTE BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

 

THE LENDER, BY MAKING ALL OR ANY PORTION OF THE LOAN EVIDENCED BY THIS NOTE TO
THE BORROWER (AND ANY ASSIGNEE OF SUCH LENDER BY ACCEPTING THE ASSIGNMENT
THEREOF, AND ANY OTHER HOLDER OF THIS NOTE AS A HOLDER THEREOF) IN EACH CASE,
HAS, AND SHALL BE DEEMED TO HAVE, IRREVOCABLY ACCEPTED AND AGREED TO, AND
IRREVOCABLY AGREED TO BE BOUND BY, EACH OF THE TERMS AND PROVISIONS HEREOF.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 



8

 

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date and year
first written above.

 

 



    LIBERTY TAX, INC.           By:  /s/ Michael Piper     Name:   Michael Piper
    Title:   Vice President and Chief Financial Officer       Acknowledged and
Agreed:           VINTAGE CAPITAL MANAGEMENT LLC           By:   /s/ Brian Kahn
    Name: Brian Kahn     Title: Manager             Address:   4705 S Apopka
Vineland Rd 206       Orlando, FL 32819     Facsimile:   208.728.8007     Email:
Bkahn@vintcap.com    

 

 



 







 

 

 

 



 

